UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



  MAHLON KIRWA, et al.,

                           Plaintiffs,

                  v.                                     Civil Action No. 17-1793(ESH)

  UNITED STATES DEPARTMENT OF
  DEFENSE, et al.,

                           Defendants.



                                   MEMORANDUM OPINION

        Before the Court is plaintiffs’ motion for class certification. (Pls.’ Mot. For Class

Certification and Appointment of Class Counsel, Sept. 19, 2017, ECF No. 12, (“Class Mot.”);

Supp. Mem. in Support of Pls.’ Class Mot., Nov. 3, 2017, ECF No. 34, (“Supp. Class Mot.”).)

The Court thoroughly considered the present class certification issues when it provisionally

certified the class in Kirwa, No. 17-cv-1793, 2017 WL 4862763 (D.D.C. Oct. 25, 2017), and

when it certified the class in the related Nio case, Nio v. United States Dep’t of Homeland Sec.,

No. 17-cv-998, 2017 WL 4876276 (D.D.C. Oct. 27, 2017). In fact, “[d]efendants have decided

not to oppose Plaintiffs’ motion in this case because the Court granted a similar motion for class

certification in Nio . . . . The Government reserves its objections to class certification that it set

forth in the Nio litigation.” (Notice of Defs.’ Non-Opp. to Pls.’ Mot. for Class Cert., Nov. 28,

2017, ECF No. 40, at 1.)

        The only remaining dispute between the parties regarding class certification is whether

the class should be defined as those MAVNI enlistees who have not received a completed Form
N-426 as October 25, 2017, or whether the class should be defined as those MAVNI enlistees

who have not received a completed Form N-426 as of the filing of this opinion. Consistent with

the definition the Court used to provisionally certify the class, the Court will define the class as

all persons who (1) have enlisted in the U.S. military through the Military Accessions Vital to the

National Interest (“MAVNI”) program prior to October 13, 2017, (2) who have served in the

Selected Reserve of the Ready Reserve (“Selected Reserve”), and (3) have not received a

completed and duly authenticated Form N-426.

       The formal joint communication to the class members, which defendants have agreed to

distribute, shall not be disseminated until the Court’s resolution of the dispute between the

parties regarding language about the class members’ rights under the preliminary injunction.

(See Notice of Filing of Proposed Joint Communication to Class Members, Nov. 29, 2017, ECF

No. 43.) Having satisfied itself that plaintiffs have met the requirements of Federal Rule of Civil

Procedure 23, the Court will certify a class as further detailed in the Court’s accompanying

Order, ECF No. 48.


                                                       /s/ Ellen Segal Huvelle
                                                       ELLEN SEGAL HUVELLE
                                                       United States District Judge


Date: December 1, 2017




                                                  2